                                            Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 1 of 31




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12        ARTURO VELIZ CORTEZ,                             Case No. 18-CV-02969-LHK
Northern District of California
 United States District Court




                                  13                     Petitioner,                         ORDER DENYING PETITION FOR
                                                                                             WRIT OF HABEAS CORPUS
                                  14              v.
                                                                                             Re: Dkt. No. 1
                                  15        CHARLES W. CALLAHAN,
                                  16                     Respondent.

                                  17
                                               Arturo Veliz Cortez (“Petitioner”) filed a petition for a writ of habeas corpus against
                                  18
                                       Respondent Charles W. Callahan (“Respondent”) pursuant to 28 U.S.C. § 2254. ECF No. 1.
                                  19
                                       Petitioner challenged his 2016 criminal judgment. Respondent filed an answer, ECF No. 14, and
                                  20
                                       Petitioner filed a traverse, ECF No. 22. Having reviewed the briefs and the underlying record, the
                                  21
                                       Court concludes that Petitioner is not entitled to relief. The Court accordingly DENIES the
                                  22
                                       petition and a certificate of appealability.
                                  23
                                       I.      BACKGROUND
                                  24
                                               The following facts are taken from the California Court of Appeal’s opinion in People v.
                                  25
                                       Cortez, No. H041081, 2016 WL 6962539 (Cal. Ct. App. Nov. 29, 2016):
                                  26
                                               The prosecution charged Cortez, a 43-year-old man, with sexually molesting two
                                  27           young girls: J., beginning at age 8 or 9, and her niece N., at age 4. At the time,
                                  28                                                     1
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 2 of 31




                                             Cortez was living with his girlfriend, Irma A. J. is Irma's daughter. N. is the
                                   1
                                             daughter of Maria A., who is Irma's daughter and J.'s older half-sister.
                                   2         Police began their investigation in November 2012, after N. told Maria that Cortez
                                   3         had touched her at a birthday party. In the course of the investigation, J., then 11
                                             years old, told police Cortez had molested her multiple times over the course of
                                   4         several years while he was living with her and Irma.
                                   5         1. Lewd or Lascivious Act on N.
                                   6         On November 18, 2012, Maria and her husband, David C., took N. to a family
                                             member's birthday party at Irma's apartment in San Jose. Maria and her husband
                                   7
                                             left N. at the party while they went shopping. After about two and a half hours, they
                                   8         returned to the party. Cortez, who was at the party, was drinking beer and appeared
                                             to be “buzzed.” After spending about three more hours at the party, Maria and her
                                   9
                                             husband left with N.
                                  10         As the family was walking to their car, N. pointed to her buttocks and said, “Owie.”
                                  11         In the past, N. had used this expression when she had not sufficiently wiped herself
                                             after using the bathroom, so Maria asked her if she had wiped herself properly. N.
                                  12         said “yes” and the family kept walking. N. then said “owie” again, whereupon
Northern District of California
 United States District Court




                                  13         Maria asked her if anybody had touched her. N. stated that “Tata” had touched her,
                                             referring to Cortez. Maria told N. not to lie, and N. denied lying. N. said Cortez had
                                  14         grabbed the television remote control away from her and touched her “torta,” the
                                  15         term she used to refer to her vagina. She gestured with her hand by placing it on her
                                             vagina and moving her hand back and forth three times. At that point, Maria
                                  16         decided to go back to the party with her husband and N. to confront Cortez.
                                  17         When they arrived back at Irma's apartment, Maria called Irma and asked her to
                                  18         come outside. When Irma came outside, Maria told N. to tell Irma what happened.
                                             N. said, “Tata touched me,” and she pointed to her vagina. Irma said she had not
                                  19         seen anything happen. She stated that N. had not been by herself, and that N. had
                                  20         been with Irma or J. the entire time.
                                             Maria then took N. into Irma's apartment. N.'s father, who was angry and upset,
                                  21
                                             stayed outside. Once inside, Maria took N. to a bathroom where Maria removed
                                  22         N.'s underwear and examined her physically. Maria did not see any redness or
                                             bleeding.
                                  23
                                             After examining N. for about ten minutes, Maria took her to confront Cortez. When
                                  24         Maria asked Cortez what happened, he responded, “What do you mean?” N.
                                  25         immediately stated, “Tata, you touched me.” Cortez denied doing so, whereupon N.
                                             repeated the accusation and gestured toward her vagina. Cortez again denied
                                  26         touching N. Maria and N. then left the apartment and returned home. Maria did not
                                  27         call the police that day.

                                  28                                                    2
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 3 of 31




                                             The next morning, N. told Maria, “Mommy, do you remember Tata touched me?”
                                   1
                                             Maria called the police that afternoon. A police officer arrived and interviewed N.
                                   2         together with Maria and her husband. In talking to the police officer, N. changed
                                             her explanation of what happened. At first, N. claimed the touching happened in the
                                   3
                                             bedroom. She then stated it happened in the living room. She then said it happened
                                   4         in the kitchen. She stated Cortez touched her over her clothing.

                                   5         N. was five years old when she testified at trial.2 Using a stuffed hippopotamus
                                             doll, she indicated Cortez touched her between the legs. She testified that Cortez
                                   6         touched her “torta” under her clothing while they were in the bedroom at Irma's
                                   7         home.

                                   8         2. Sexual Assaults Upon J.
                                             J. was 12 years old at the time of trial. She testified as follows. Cortez began dating
                                   9
                                             Irma when J. was in elementary school. At some point, Cortez moved into Irma's
                                  10         home in San Jose. J. and several other relatives lived there at the same time.

                                  11         The first touching incident occurred when J. was lying on a bed in her mother's
                                             bedroom watching television. Cortez entered the room, pulled up a chair, and sat
                                  12         next to the bed. He then reached out, touched J.'s leg, and moved his hand up her
Northern District of California
 United States District Court




                                  13         leg. J. thought it was an accident because Cortez had been drinking.

                                  14         J. described another incident involving the family dog's food bowl. J. went to her
                                             mother's bedroom to look for the bowl and saw Cortez in the room. He told J. to
                                  15         look under the bed for the bowl. When she did so, he put his hand on her buttocks.
                                  16         She asked him whether he touched her on purpose; Cortez claimed it was an
                                             accident.
                                  17
                                             The touching incidents continued to happen. Cortez touched J. on her vagina and
                                  18         breasts, both over and under her clothes, and inside her vagina. On one occasion, J.
                                             was taking a nap with a blanket in her bedroom when Cortez came in. Cortez got
                                  19
                                             on the bed and covered himself with the same blanket. J. then took the blanket off
                                  20         herself and told him she did not feel comfortable. He hugged her and touched her
                                             vagina over her shorts. J. struggled to wiggle away and was eventually able to get
                                  21
                                             out of the bed.
                                  22         J. testified about several incidents involving vaginal penetration. In one incident,
                                  23         she was lying on her bed trying to fall asleep with headphones on. Cortez entered
                                             the room and lay on top of her. He touched her breast area with one hand and put
                                  24         his other hand on her vagina under her clothes. He then squeezed her breasts and
                                  25         inserted his fingers into her vagina, causing her pain. J. struggled to get out from
                                             under him and hit him in the stomach, whereupon he got off her and she ran
                                  26         outside.
                                  27

                                  28                                                    3
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 4 of 31




                                             On another occasion, J. was at the swimming pool in the apartment complex where
                                   1
                                             she lived, wearing a swimsuit. She went back to her apartment to change out of her
                                   2         swimsuit. After she put on her clothes, Cortez entered the bedroom and got on top
                                             of her on the bed. He put his penis inside her against her will, causing her pain.
                                   3
                                             When he was finished, he told J. it was “our little secret.” When she went to the
                                   4         bathroom, a white liquid came out of her.

                                   5         Another act of sexual intercourse occurred around the time J.'s mother lost her job
                                             at the HP Pavilion. J. was in her bedroom at night when she awoke to find Cortez
                                   6         on top of her. She had gone to bed wearing pants or underwear, but they were no
                                   7         longer on her. Cortez was moving up and down with his penis inside her. She
                                             struggled against him, but he did not stop. Later, when J. went to the bathroom, she
                                   8         again saw the white liquid come out of her.
                                   9         J. also described an incident when Cortez grabbed her hand and put it on his penis
                                             while they were sitting on the couch together. Cortez used force to accomplish the
                                  10
                                             act; J. did not touch him voluntarily. This happened two or three other times.
                                  11
                                             At some point, J. told Maria, her older sister, that Cortez had touched her. Maria
                                  12         told J. to tell Irma, but J. felt too uncomfortable about it to tell Irma. After Maria
Northern District of California
 United States District Court




                                             told Irma what J. had said, Irma questioned J. but did not believe her. Irma once
                                  13
                                             questioned J. about it in front of Cortez, and he denied touching her. Irma continued
                                  14         to question J. about her claims, so J. eventually changed her response and claimed
                                             it was all a joke. Irma then grounded J. for lying.
                                  15
                                             In November 2012, shortly after N. accused Cortez of touching her at the birthday
                                  16         party, Maria told J. about N.'s accusation. In response, J. decided to reassert her
                                  17         allegations against Cortez. She testified, “now I felt that they would have to believe
                                             me [...] [b]ecause I wasn't the only one that had experienced that.” Accordingly, J.
                                  18         again told Maria that Cortez had been molesting her. J. thought Maria believed her
                                  19         this time.

                                  20         In her testimony, J. admitted she had previously made an allegation of sexual
                                             assault against another one of Irma's former boyfriends. She admitted she had
                                  21         testified at the preliminary hearing that the allegation was false. In her trial
                                             testimony, however, she testified that the boyfriend had in fact touched her thighs
                                  22
                                             and legs, but she was unsure whether it was “a good touch” or “a bad touch.”
                                  23
                                             3. Subsequent Events
                                  24         After Maria contacted the police about N.'s claims, J. also made statements to the
                                  25         police. J. initially told the police Cortez touched her inappropriately on two
                                             occasions, and that the touching occurred over her clothes.
                                  26
                                             The police arranged for Maria to conduct a pretext phone call to Cortez. Cortez
                                  27         denied touching N., but he stated that she was in the bedroom with him. He said he
                                  28                                                   4
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 5 of 31




                                             told N. to close the door on her way out of the room and he threatened to hit her if
                                   1
                                             she did not do so. Cortez denied touching J.
                                   2         The police also arranged for Maria to make a pretext call to J. In the call, J. told
                                   3         Maria there were only two incidents with Cortez. J. said one of the touchings
                                             occurred over a blanket while she was lying down watching television. She said the
                                   4         other incident involved an attempt to touch her, but that Cortez did not succeed.
                                   5         She did not say Cortez had put his fingers or penis in her vagina. However, J. also
                                             said she did not want to talk on the phone because Cortez and Irma were nearby.
                                   6
                                             In December 2012, San Jose Police Officer Emilio Perez attempted to arrange a
                                   7         follow-up meeting with N. and her family. After several unsuccessful attempts,
                                   8         Officer Perez contacted Maria and arranged to interview N. at the Children's
                                             Interview Center on December 26, 2012. At trial, the prosecution played a
                                   9         videotape of the interview for the jury.3
                                  10         After N.'s interview at the Children's Interview Center, Officer Perez spoke with J.
                                             J. described approximately nine different incidents involving various types of
                                  11
                                             touching by Cortez. She told Officer Perez that Cortez had put his penis in her
                                  12         vagina two to three times, and he had put his fingers in her vagina around five to
Northern District of California
 United States District Court




                                             six times. She described one incident in which Cortez got on top of her and put his
                                  13
                                             body weight on her while she was lying on her mother's bed.
                                  14         On the same day as J.'s interview with Officer Perez, she also spoke with a social
                                  15         worker. She told the social worker the touchings were occurring every other day.

                                  16         J. underwent a Sexual Assault Response Team (SART) exam on December 27,
                                             2012. The exam revealed no evidence of trauma. The examining SART nurse
                                  17         testified that this did not show an absence of prior sexual contact because enough
                                  18         time had passed for any trauma to heal.
                                             Police interviewed Cortez at the San Jose Police Department on the same day—
                                  19
                                             December 27, 2012. After he initially denied touching J. or N. inappropriately,
                                  20         Cortez admitted molesting J. He admitted he had inserted both his fingers and his
                                             penis into her vagina on multiple occasions. He continued to deny molesting N.
                                  21
                                             Police then took Cortez into custody.
                                  22         On December 30, 2012, Cortez made five phone calls to Irma from the county jail.
                                  23         Cortez told Irma, “They need to go do what they need to do. Both need to be there
                                             tomorrow at 1:00.” Cortez told Irma “they” needed to go to court and that “if they
                                  24         say that well it will help me.” Irma promised Cortez she would help him. Cortez
                                  25         added, “Both of them have to go and say that.” Referencing J., Cortez later said,
                                             “Let's see why she doesn't go—why doesn't she go to the also to the fucking court
                                  26         and also tell what she lied about; . . . hey you know what I lied, he didn't do
                                  27         anything to me, he didn't do anything because I lied. Why is she doing this.” He

                                  28                                                   5
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 6 of 31




                                             added, “They have to see that it's just that she has to say that it is not true. That they
                                   1
                                             pressured her.”
                                   2         The next day, the trial court arraigned Cortez. A woman who identified herself as
                                   3         the “victim's mother” went to the hearing, approached a deputy district attorney,
                                             and told her that “it was all a misunderstanding, that the girls were pressured to
                                   4         make the statements that they did.”
                                   5         On January 4, 2013, Irma, Maria, N. and J. went to the San Jose Police Department
                                   6         to see Officer Perez. Maria told Officer Perez that N. and J. wanted to speak with
                                             him. Officer Perez took J. aside and spoke with her alone. She appeared upset and
                                   7         she was reluctant to speak. Officer Perez asked her if she had been telling him the
                                   8         truth, and she nodded in response. (In her trial testimony about this meeting, J.
                                             stated that she told Officer Perez everything was a lie, but she testified that in fact
                                   9         she had been telling the truth.)
                                  10         Officer Perez, the social worker, and the prosecutor visited J. at her home on
                                             January 9, 2013. Irma was present but in another room when the social worker
                                  11
                                             interviewed J. J. recanted her accusations and told the social worker that everything
                                  12         she had told the police was a lie. She said she had lied because she did not like
Northern District of California
 United States District Court




                                             Cortez and wanted to get him out of the house. She also said Cortez was only
                                  13
                                             playing games with her and did not intend to touch her. She stated that she had been
                                  14         confused about the location of her vagina. However, at some point in the interview,
                                             J. whispered that Cortez had in fact been touching her. In her testimony about the
                                  15
                                             interview, J. stated that she told the social worker she had been lying because she
                                  16         felt bad for Irma.

                                  17         The prosecutor then spoke with J. and told her the case was going to go forward
                                             regardless of what J. had said. The prosecutor said she herself would be “the bad
                                  18         guy” and that she would not tell Irma what J. said. At that point, J. said she had not
                                  19         been lying.

                                  20         J. was subsequently removed from her home and taken into protective custody.
                                             B. Procedural Background
                                  21
                                             The prosecution charged Cortez with eight counts: Counts One and Two—
                                  22         Aggravated sexual assault (rape) of a child (J.) under 14 years of age and seven or
                                  23         more years younger than defendant (Pen. Code, §§ 261, subd. (a), 269)6; Counts
                                             Three and Four—Aggravated sexual assault (sexual penetration) of a child (J.)
                                  24         under 14 years of age and seven or more years younger than defendant (§§ 269,
                                  25         289, subd. (a)); Counts Five and Six—Lewd or lascivious act on a child (J.) by
                                             force (§ 288, subd. (b)(1)); Count Seven—Lewd or lascivious act on a child (N.)
                                  26         under 14 years of age (§ 288, subd. (a)); and Count Eight—Attempting to dissuade
                                  27         a witness or victim (J.) (§ 136.1, subd. (a)). As to Counts Five through Seven, the

                                  28                                                     6
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                             Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 7 of 31




                                                prosecution alleged Cortez committed lewd or lascivious acts against more than
                                   1
                                                one victim. (§ 667.61, subds. (b) & (e).)
                                   2            At trial, the jury found defendant guilty on all eight counts and found true the
                                   3            multiple victim allegations. The trial court sentenced defendant to an aggregate
                                                term of 105 years to life consecutive to three years. The term consisted of seven
                                   4            consecutive terms of 15 years to life for Counts One through Seven, consecutive to
                                   5            the upper term of three years for Count Eight.

                                   6   Cortez, 2016 WL 6962539, at *1–5.

                                   7            On November 29, 2019, the California Court of Appeal affirmed the judgment. See id. On

                                   8   February 22, 2017, the California Supreme Court summarily denied a petition for review. See Ans.

                                   9   Exh. H.

                                  10            Petitioner filed the instant federal habeas petition on May 18, 2018. See ECF No. 1

                                  11   (“Pet’n”). On January 14, 2020, United States Magistrate Judge Kandis A. Westmore ordered

                                  12   Respondent to show cause why the petition should not be granted. ECF No. 6. On June 4, 2020,
Northern District of California
 United States District Court




                                  13   Respondent filed an answer, ECF No. 14 (“Ans.”), and exhibits thereto, ECF Nos. 15–19. On July

                                  14   28, 2020, Petitioner filed a traverse. ECF No. 22 (“Tr.”).

                                  15            When the last state court to adjudicate a federal constitutional claim on the merits does not

                                  16   provide an explanation for the denial, “the federal court should ‘look through’ the unexplained

                                  17   decision to the last related state-court decision that does provide a relevant rationale.” Wilson v.

                                  18   Sellers, 138 S. Ct. 1188, 1192 (2018). “It should then presume that the unexplained decision

                                  19   adopted the same reasoning.” Id. Here, the California Supreme Court did not provide an

                                  20   explanation for its denial of the petition for review. See Ans. Exh. H. Petitioner did not argue that

                                  21   the California Supreme Court relied on different grounds than the state appellate court. See

                                  22   generally Pet. Accordingly, this Court will “look through” the California Supreme Court’s decision

                                  23   to the state appellate court’s decision.

                                  24   II.      LEGAL STANDARD

                                  25            This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  26   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  27   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The

                                  28                                                      7
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                          Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 8 of 31




                                   1   petition may not be granted with respect to any claim that was adjudicated on the merits in state

                                   2   court unless the state court’s adjudication of the claim: “(1) resulted in a decision that was contrary

                                   3   to, or involved an unreasonable application of, clearly established Federal law, as determined by

                                   4   the Supreme Court of the United States; or (2) resulted in a decision that was based on an

                                   5   unreasonable determination of the facts in light of the evidence presented in the State court

                                   6   proceeding.” 28 U.S.C. § 2254(d).

                                   7           “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                   8   arrives at a conclusion opposite to that reached by [the United States Supreme] Court on a

                                   9   question of law or if the state court decides a case differently than [the] Court has on a set of

                                  10   materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000). “Under the

                                  11   ‘reasonable application clause,’ a federal habeas court may grant the writ if the state court

                                  12   identifies the correct governing legal principle from [the] Court’s decisions but unreasonably
Northern District of California
 United States District Court




                                  13   applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                  14           “[A] federal habeas court may not issue the writ simply because the court concludes in its

                                  15   independent judgment that the relevant state-court decision applied clearly established federal law

                                  16   erroneously or incorrectly. Rather, the application must also be unreasonable.” Id. at 411. A federal

                                  17   habeas court making the “unreasonable application” inquiry should ask whether the state court’s

                                  18   application of clearly established federal law was “objectively unreasonable.” Id. at 409. This is a

                                  19   “highly deferential” standard, which is “difficult to meet” and “demands that state-court decisions

                                  20   be given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                  21           The only definitive source of clearly established federal law under 28 U.S.C. § 2254(d) is

                                  22   in the holdings (as opposed to the dicta) of the United States Supreme Court as of the time of the

                                  23   state court decision. Id. at 412. Clearly established federal law is defined as “the governing legal

                                  24   principle or principles set forth by the [United States] Supreme Court.” Lockyer v. Andrade, 538

                                  25   U.S. 63, 71–72 (2003).

                                  26   III.    DISCUSSION
                                  27           In the petition, Petitioner raises the following claims: (1) Petitioner’s confession was

                                  28                                                       8
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                          Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 9 of 31




                                   1   involuntary and was obtained and admitted in violation of Petitioner’s Fifth Amendment privilege

                                   2   against self-incrimination and Fourteenth Amendment right to due process; (2) instructing the jury

                                   3   that consent is not a defense to forcible lewd acts violated Petitioner’s Sixth Amendment right to

                                   4   jury trial; (3) instructing the jury that whether Petitioner intended to cause a witness to tell the

                                   5   truth was immaterial to his guilt violated Petitioner’s Sixth Amendment right to jury trial; (4)

                                   6   misjoinder of the six sex offenses involving J. with the one sex offense involving N. violated

                                   7   Petitioner’s Fourteenth Amendment right to a fair trial; (5) admitting the out-of-court statements of

                                   8   N. violated Petitioner’s Fourteenth Amendment right to due process and Sixth Amendment right to

                                   9   confrontation; (6) failing to instruct the jury on lesser included offenses violated Petitioner’s

                                  10   Fourteenth Amendment right to due process and Sixth Amendment right to a jury trial; and (7) the

                                  11   cumulative effect of the prejudice from all the errors violated Petitioner’s Fourteenth Amendment

                                  12   right to due process and a fair trial. Pet’n at m-1 to m-21. The Court addresses each claim in turn.
Northern District of California
 United States District Court




                                  13      A. Voluntariness of Petitioner’s Confession
                                  14          Petitioner initially contends that the trial court erred in failing to suppress Petitioner’s

                                  15   confession to San Jose Police Officer Emilio Perez because Petitioner’s confession was

                                  16   involuntary. Pet’n at m-1 to m-5.

                                  17          “[T]he ultimate issue of ‘voluntariness’ is a legal question requiring independent federal

                                  18   determination.” Miller v. Fenton, 474 U.S. 104, 110 (1985). Although the state court’s

                                  19   determination of voluntariness is not entitled to deference, the “[f]act-finding underlying the state

                                  20   court’s decision is accorded the full deference of [28 U.S.C. § 2254(e)(1)].” Kirkpatrick v.

                                  21   Chappell, 950 F.3d 1118, 1133 (9th Cir. 2020) (quoting Lambert v. Blodgett, 393 F.3d 943, 978

                                  22   (9th Cir. 2004)). Accordingly, below, the Court provides the facts relevant to the voluntariness of

                                  23   Petitioner’s confession. The Court then addresses Petitioner’s argument.

                                  24          1. Relevant facts
                                  25          The state appellate court summarized the facts relevant to the admission of Petitioner’s

                                  26   confession as follows:

                                  27

                                  28                                                       9
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                        Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 10 of 31




                                             Officer Perez interviewed Cortez in one of the interview rooms at the San Jose
                                   1
                                             Police Department's Sexual Assault Investigation Unit on December 27, 2012. By
                                   2         that time, the police had already interviewed N. and J. in detail. Officer Perez called
                                             Cortez and informed him police wanted to talk with him at the police department.
                                   3
                                             Cortez went to the police department on his own volition. When he arrived, the
                                   4         police did not place him under arrest, handcuff him, or tell him he could not leave.
                                             Officer Perez was the sole questioner, and he did so almost entirely in Spanish. The
                                   5
                                             interview was about 70 minutes long and was recorded on video with audio.
                                   6         At the start of the interview, Officer Perez questioned Cortez about various
                                   7         biographical facts. When asked his date of birth, Cortez provided an incorrect date.
                                             Officer Perez then fully advised Cortez of his rights under Miranda and Cortez
                                   8         acknowledged he understood them. Cortez then continued to answer Officer Perez's
                                   9         questions. The two men appeared relaxed and casual throughout the interview.
                                             Officer Perez maintained a normal tone of voice and did not appear verbally or
                                  10         physically aggressive at any time.
                                  11         Cortez told Officer Perez he did not know why police wanted to question him.
                                             Officer Perez told Cortez “there are some allegations against you” and “there's a lot
                                  12
Northern District of California




                                             of evidence in this case.” Officer Perez admonished Cortez to tell the truth and
 United States District Court




                                  13         warned him against lying. Officer Perez then raised N.'s allegations concerning the
                                             incident at the birthday party. Cortez repeatedly denied touching N. He said he was
                                  14
                                             in his bedroom watching television when N. came in, and he threatened to hit her,
                                  15         whereupon she left. Officer Perez asked if Cortez was drunk at the time, but Cortez
                                             denied he was.
                                  16
                                             Officer Perez then questioned Cortez about J.'s allegations, again warning him that
                                  17
                                             “there's a lot of evidence against you.” Officer Perez said J. had been examined by
                                  18         a doctor who conducted a SART exam on her. Officer Perez said they collected her
                                             clothes and took DNA samples from them. Cortez initially denied touching J. At
                                  19
                                             that point, Officer Perez told Cortez he was going to collect DNA samples from
                                  20         him. They took several breaks while Officer Perez, with Cortez's consent, swabbed
                                             his mouth with Q–Tips. Officer Perez then left briefly with the samples.
                                  21
                                             Upon his return, Officer Perez told Cortez the samples would be sent to a
                                  22         laboratory, and that someone would report back 15 minutes later on whether
                                  23         Cortez's DNA had been found on J.'s clothes or body. Officer Perez then resumed
                                             his questioning of Cortez. Officer Perez admonished him not to lie and told him,
                                  24         “you have to talk with the truth because everything that you're saying here, the
                                  25         District Attorney will review it.” Officer Perez explained that everything Cortez
                                             said would be reported to the district attorney, who “sees the report and he decides
                                  26         what's going to happen.” He added that the district attorney would decide if “Arturo
                                  27         [would] end up in jail or the charges can go [if he] doesn't have enough evidence.”

                                  28                                                   10
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                        Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 11 of 31




                                             Officer Perez emphasized that if Cortez was lying, that would “look bad,” and he
                                   1
                                             admonished Cortez again to tell the truth. Cortez claimed he had told the truth.
                                   2         Officer Perez then told Cortez the doctor would be able to tell if Cortez had
                                   3         molested J. When Cortez again denied touching her, Officer Perez responded, “Yes
                                             it did happen because ... because we have the evidence. Okay so you still insist that
                                   4         no, no, and that no ... that no, that no ... is not good ... 'Cause it did happen, we have
                                   5         evidence, your fingerprints. We already have it for a long time.”

                                   6         After further questioning, Cortez began to allow that he may have touched J. At
                                             first, he explained that it happened when they were “playing.” He stated that he did
                                   7         not want to touch her, but added, “When we were playing ... yes, yes I touched
                                   8         her.” He explained that he would throw her on the bed and his hand would touch
                                             her vagina, but he claimed he only touched her over her clothes. He then allowed
                                   9         that his finger may have gone into her vagina on two occasions when they were
                                             playing.
                                  10
                                             When Officer Perez asked if Cortez had put his penis in J., he initially denied it.
                                  11
                                             After Officer Perez told him J. had seen semen inside her, Cortez admitted he may
                                  12         have penetrated J. once. Cortez defended himself, stating, “she always wanted to do
Northern District of California
 United States District Court




                                             it.” He said she always wanted to caress him, grab him, and kiss him, and that “she
                                  13
                                             always grabbed my parts.” He said she would take off her clothes, that she would
                                  14         try to take off his shorts, and that “sometimes she would go on top of me.” He
                                             maintained he only put his penis in her one time, and that he did not want to do so.
                                  15
                                             However, he continued to deny he had molested N.
                                  16         At the end of the interview, Officer Perez suggested that Cortez write a letter of
                                  17         apology or confession. Cortez agreed to do so and wrote four letters in Spanish—
                                             one each to J., N., Irma, and the judge. The letters to J. and Irma were “general
                                  18         apology” letters asking for forgiveness and blaming his unspecified conduct on his
                                  19         alcoholism. His letter to N. asked her to forgive him. He wrote that he wanted her
                                             and her parents to know “he would never do anything like that to her.” His letter to
                                  20         the judge expressed regret for his conduct and stated, “I don't know how I could do
                                  21         this.”
                                             In his in limine motions, Cortez challenged the admissibility of the above
                                  22
                                             statements and requested a hearing under Evidence Code section 402. The trial
                                  23         court held a pretrial hearing on the matter at which Officer Perez testified. Officer
                                             Perez testified that he did not offer Cortez any deal with the district attorney or
                                  24
                                             offer to talk to the judge on Cortez's behalf. Officer Perez admitted to using
                                  25         multiple “ruses” in which he told Cortez there was or would be evidence
                                             implicating him when in fact there was no such evidence. For example, Officer
                                  26
                                             Perez admitted that his use of the purported DNA testing was a “ruse” and that in
                                  27

                                  28                                                    11
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 12 of 31




                                               fact there was no DNA evidence implicating Cortez. He also admitted his assertion
                                   1
                                               of fingerprint evidence was false.
                                   2           The court found no constitutional violations from the interrogation and denied the
                                   3           motion to suppress.

                                   4   Cortez, 2016 WL 6962539, at *5–7.

                                   5           2. The admission of Petitioner’s confession does not warrant federal habeas relief.

                                   6           Petitioner contends that the trial court erred in failing to suppress Petitioner’s confession to

                                   7   San Jose Police Officer Emilio Perez because Petitioner’s confession was involuntary. Pet’n at m-

                                   8   1 to m-5. The Court rejects Petitioner’s claim for two independent reasons. First, the Court

                                   9   concludes that Petitioner’s confession was voluntary. Second, Petitioner has not demonstrated that

                                  10   he was prejudiced by the admission of his confession. The Court addresses each of these issues in

                                  11   turn.

                                  12              a. Petitioner’s confession was voluntary.
Northern District of California
 United States District Court




                                  13           The Fourteenth Amendment prohibits the admission of involuntary confessions in state

                                  14   criminal cases. Blackburn v. Alabama, 361 U.S. 199, 207 (1960). To be voluntary, a confession

                                  15   must be “the product of a rational intellect and a free will.” Id.

                                  16           The voluntariness of a confession is evaluated by reviewing the police conduct in

                                  17   extracting the statements and the effect of that conduct on the suspect. Miller v. Fenton, 474 U.S.

                                  18   at 116. Without police misconduct casually related to the confession, there is no basis for

                                  19   concluding that a confession was involuntary in violation of the Fourteenth Amendment. See

                                  20   Colorado v. Connelly, 479 U.S. 157, 167 (1986) (stating that “coercive police activity is a

                                  21   necessary predicate to the finding that a confession is not ‘voluntary’ within the meaning of the

                                  22   Due Process Clause”).

                                  23           To determine the voluntariness of a confession, the Court must consider the effect that “the

                                  24   totality of the circumstances” had upon the will of the defendant. Schneckloth v. Bustamonte, 412

                                  25   U.S. 218, 226–27 (1973). On federal habeas review, courts “consider the totality of the

                                  26   circumstances under a highly deferential standard to determine the reasonableness of the state

                                  27   court’s conclusion that [the petitioner’s] statements were voluntary.” Balbuena v. Sullivan, 980

                                  28                                                      12
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 13 of 31




                                   1   F.3d 619, 633 (9th Cir. 2020). “The ‘totality of the circumstances’ test is a general standard

                                   2   requiring ‘even greater deference under [the Antiterrorism and Effective Death Penalty Act of

                                   3   1996].’” Id. (quoting Cook v. Kernan, 948 F.3d 952, 968 (9th Cir. 2020)).

                                   4          To determine the voluntariness of a confession, the Court asks whether the government

                                   5   “obtained the statement by physical or psychological coercion or by improper inducement so that

                                   6   the suspect’s will was overborne.” United States v. Leon Guerrero, 847 F.2d 1363, 1366 (9th Cir.

                                   7   1988). In determining whether the defendant’s will was overborne, the Court “takes into

                                   8   consideration the totality of all the surrounding circumstances—both the characteristics of the

                                   9   accused and the details of the interrogation.” Dickerson v. United States, 530 U.S. 428, 434

                                  10   (2000). The factors to be considered include the degree of police coercion; the length, location and

                                  11   continuity of the interrogation; and the defendant’s maturity, education, physical condition, and

                                  12   mental health. Withrow v. Williams, 507 U.S. 680, 693–94 (1993).
Northern District of California
 United States District Court




                                  13          In cases involving psychological coercion, “the pivotal question . . . is whether[, in light of

                                  14   the totality of the circumstances,] the defendant's will was overborne when the defendant

                                  15   confessed.” Ortiz v. Uribe, 671 F. 3d 863, 869 (9th Cir. 2011) (alteration in original) (quoting

                                  16   United States v. Miller, 984 F.2d 1028, 1031 (9th Cir. 1993)). The officer’s interrogation

                                  17   techniques must be “the kind of misbehavior that so shocks the sensibilities of civilized society as

                                  18   to warrant a federal intrusion into the criminal processes of the States.” Moran v. Burbine, 475

                                  19   U.S. 412, 433–34 (1986). A statement is involuntary if it is “extracted by any sort of threats or

                                  20   violence, [or] obtained by any direct or implied promises, however slight, [or] by the exertion of

                                  21   any improper influence.” Hutto v. Ross, 429 U.S. 28, 30 (1976) (quotation omitted). Without more,

                                  22   lying about or exaggerating the amount of evidence against a criminal defendant does not create

                                  23   deception that rises to the level of a constitutional violation. See Frazier v. Cupp, 394 U.S. 731,

                                  24   739 (1969) (concluding that the fact that the police misrepresented the statements that a witness

                                  25   had made was “insufficient . . . to make this otherwise voluntary confession admissible”); see also

                                  26   United States v. Miller, 984 F.3d at 1031 (concluding that the FBI’s statements to defendant that

                                  27   defendant was involved in an espionage investigation did not make defendant’s confession

                                  28                                                     13
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 14 of 31




                                   1   involuntary because “deception does not render [a] confession involuntary”).

                                   2          Considering the totality of the circumstances, the Court concludes that Petitioner’s

                                   3   confession was voluntary. The Court addresses in turn: (1) the circumstances of the interrogation,

                                   4   (2) Officer Perez’s conduct, and (3) Petitioner’s characteristics.

                                   5          First, the circumstances of the interrogation suggest that the interrogation was voluntary. In

                                   6   the instant case, Petitioner was in a police station when he was interrogated, which weighs slightly

                                   7   against a finding of voluntariness. See Dickerson, 530 U.S. at 435 (“Custodial police interrogation,

                                   8   by its very nature, isolates and pressures the individual.”). However, the other facts surrounding

                                   9   Petitioner’s interrogation suggest that the interrogation was voluntary. Indeed, Petitioner went to

                                  10   the police station of his own volition. Cortez, 2016 WL 6962539, at *9. Furthermore, Petitioner

                                  11   was not told that he was under arrest, told he could not leave, or handcuffed during the interview.

                                  12   Id. Petitioner was advised of his Miranda rights and acknowledged that he understood them. Id.
Northern District of California
 United States District Court




                                  13   Petitioner then was interviewed by Officer Perez alone for a little over an hour. Id. at *6, *9. The

                                  14   interview was conducted almost entirely in Spanish and was recorded on video with audio. Id.

                                  15   These circumstances weigh in favor of a finding of voluntariness. See Amaya-Ruiz v. Stewart, 121

                                  16   F.3d 486, 494 (9th Cir. 1997), overruled on other grounds by United States v. Preston, 751 F.3d

                                  17   1008, 1019–20 (9th Cir. 2008) (rejecting claim that confession was involuntary where “[t]he

                                  18   atmosphere surrounding the questioning of [the suspect] was not coercive” and “[t]he questioning

                                  19   lasted only forty minutes”); see also United States v. Haswood, 350 F.3d 1024, 1028 (9th Cir.

                                  20   2003) (observing that “coercion typically involves far more outrageous conduct” than an all-day

                                  21   interrogation).

                                  22          Second, Officer Perez’s conduct does not weigh in favor of a finding of involuntariness. A

                                  23   statement is involuntary if extracted by threats or obtained by promises. Hutto, 429 U.S. at 30.

                                  24   However, in the instant case, Officer Perez did not threaten Petitioner or make him any promises

                                  25   of leniency. Officer Perez simply told Petitioner to tell the truth because the District Attorney

                                  26   would review Petitioner’s statements and would decide if Petitioner was going to jail or not.

                                  27   Cortez, 2016 WL 6962539, at *6. Thus, Officer Perez did not make Petitioner promises of

                                  28                                                     14
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 15 of 31




                                   1   leniency. See Balbuena, 980 F.3d at 629 (“Generally telling a suspect to speak truthfully does not

                                   2   amount to police coercion.”); Amaya-Ruiz, 121 F.3d at 494 (rejecting claim that confession was

                                   3   involuntary where officers encouraged the suspect to tell the truth and said “[w]e can forgive your

                                   4   lies, but the United States Court system will not forgive your lies” because “[e]ncouraging [the

                                   5   suspect] to tell the truth . . . did not amount to coercion”).

                                   6           Officer Perez also told Petitioner that “there’s a lot of evidence in this case.” Cortez, 2016

                                   7   WL 6962539, at *6. Specifically, after Petitioner denied N.’s and J.’s allegations, Officer Perez

                                   8   told Petitioner that “it did happen, we have evidence, your fingerprints. We already have it for a

                                   9   long time.” Id. However, the United States Supreme Court has held that exaggerating about the

                                  10   amount of evidence against a suspect, without more, does not make a suspect’s statement

                                  11   involuntary. See Frazier, 394 U.S. at 739 (concluding that the fact that the police misrepresented

                                  12   the statements that a witness had made was “insufficient . . . to make this otherwise voluntary
Northern District of California
 United States District Court




                                  13   confession admissible”); see also United States v. Miller, 984 F.2d at 1031 (stating that “deception

                                  14   does not render [a] confession involuntary”).

                                  15           Moreover, even if these deceptive tactics weigh in favor of involuntariness, Officer Perez’s

                                  16   other behavior weighs in favor of a finding of voluntariness. During the interview, which was

                                  17   recorded on video with audio, Officer Perez maintained a normal tone of voice and was not

                                  18   physically or verbally aggressive. Cortez, 2016 WL 6962539, at *5, *8. In addition, nothing in

                                  19   Petitioner’s appearance on the video suggested that he experienced discomfort or undue pressure

                                  20   at any point in the interview. Id. Rather, Officer Perez and Petitioner appeared relaxed during the

                                  21   interview. Id. These circumstances also suggest that Petitioner’s confession was voluntary. See

                                  22   Pollard v. Garza, 290 F.3d 1030, 1035–36 (9th Cir. 2002) (concluding that a suspect’s confession

                                  23   was voluntary where the suspect showed no signs of physical discomfort).

                                  24           Finally, Petitioner’s characteristics do not weigh in favor of a finding of involuntariness.

                                  25   Petitioner was 43 years old at the time, and Petitioner does not assert that he was especially

                                  26   vulnerable to coercion as a result of his mental abilities, his intelligence, or his level of education.

                                  27   Id. at *9. Indeed, Petitioner had multiple previous misdemeanor convictions, which suggests that

                                  28                                                       15
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 16 of 31




                                   1   Petitioner may have had experience with law enforcement. Id. These circumstances also suggest

                                   2   that Petitioner’s confession was voluntary. See Balbuena, 980 F.3d at 634 (holding that confession

                                   3   was voluntary where “there [was] no evidence that [the suspect] had a limited IQ or that he was

                                   4   ‘easily confused’ and ‘highly suggestible and easy to manipulate’”) (quotation omitted).

                                   5          Considering the totality of the circumstances, the Court concludes that Petitioner’s

                                   6   confession was voluntary. Although Officer Perez exaggerated the evidence against Petitioner,

                                   7   exaggeration of the evidence against a suspect, without more, does not make a confession

                                   8   involuntary. Moreover, even if Officer Perez’s deceptive tactics weigh against a finding of

                                   9   voluntariness, the totality of the circumstances support a finding that Petitioner’s confession was

                                  10   voluntary. See Frazier, 394 U.S. at 739 (concluding that the fact that the police misrepresented the

                                  11   statements that a witness had made did not make confession involuntary when petitioner got

                                  12   partial warnings of his constitutional rights and was questioned for a short duration of time).
Northern District of California
 United States District Court




                                  13   Accordingly, the Court concludes that Petitioner’s confession was voluntary.

                                  14              b. Petitioner was not prejudiced.
                                  15          In any event, the Court concludes that Petitioner was not prejudiced by the admission of

                                  16   his confession. If the erroneous admission of a petitioner’s statements was harmless, the petitioner

                                  17   is not entitled to relief. Arizona v. Fulminante, 499 U.S. 279, 310 (1991) (holding that the

                                  18   erroneous admission of a confession is subject to the harmless error standard).

                                  19          To determine whether a trial court error is harmless, federal courts apply Brecht v.

                                  20   Abrahamson, 507 U.S. 619 (1993). Davis v. Ayala, 135 S. Ct. 2187, 2196 (2018) (stating that the

                                  21   Brecht v. Abrahamson test is used to determine whether an error was harmless). To be entitled to

                                  22   relief, the petitioner must show that there is “more than a ‘reasonable possibility’ that the error was

                                  23   harmful.” Id. at 2198 (quoting Brecht, 507 U.S. at 637). Under Brecht, “relief is proper only if the

                                  24   federal court has ‘grave doubt about whether a trial error of federal law had substantial and

                                  25   injurious effect or influence in determining the jury’s verdict.’” Id. at 2197–98 (quoting O’Neal v.

                                  26   McAninch, 513 U.S. 432, 436 (1995)).

                                  27          In the instant case, the Court does not have “grave doubt” that any erroneous admission of

                                  28                                                     16
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 17 of 31




                                   1   Petitioner’s confession had “substantial and injurious effect or influence in determining the jury’s

                                   2   verdict.” Id. Petitioner’s confession was critical evidence against him. See Fulminante, 499 U.S. at

                                   3   296 (“[A] defendant’s own confession is probably the most probative and damaging evidence that

                                   4   can be admitted against him.”). However, Petitioner’s confession was accompanied by other

                                   5   critical evidence, including the testimony of J. and N., the victims of Petitioner’s offenses; out-of-

                                   6   court statements by J. and N.; and corroborating testimony by Officer Perez, N.’s mother and

                                   7   father, and several other law enforcement witnesses. See, e.g., Ans. Exh. B. at 118–54 (testimony

                                   8   of J. regarding Petitioner’s sexual abuse of her); 326–31 (testimony of N.’s dad regarding when N.

                                   9   told her parents that Petitioner touched her); id. at 387–90 (testimony of N.’s mom regarding when

                                  10   N. told her parents that Petitioner touched her); id. at 357–59 (testimony of N. about Petitioner

                                  11   touching her); id. at 541 (testimony of Officer Perez about J.’s allegations).

                                  12           Moreover, the jury was given California Criminal Jury Instruction 1190, which instructs
Northern District of California
 United States District Court




                                  13   that a determination of guilt regarding sexual assault crimes does not require the victim's

                                  14   testimony to be corroborated by other evidence. See Ans. Exh. A at 487 (jury instruction stating

                                  15   that “[c]onviction of a sexual assault crime may be based on the testimony of a complaining

                                  16   witness alone”). Regardless, as discussed above, there was extensive corroborating testimony from

                                  17   other witnesses in addition to the two victims’ trial testimony and out-of-court statements.

                                  18           In contending that J.’s testimony against Petitioner was not critical evidence, Petitioner

                                  19   asserts that J.’s testimony was inconsistent. Pet’n at m-4 to m-5. On one occasion, J. stated that she

                                  20   had lied. See Ans. Exh. B at 245–46. However, multiple witnesses testified that J., who was

                                  21   sexually abused when she was between 8 and 11 years old and who was 12 years old at the time of

                                  22   the trial, was pressured to recant her testimony by J.’s own mother, Irma, who was Petitioner’s

                                  23   girlfriend, as well as Petitioner, both of whom lived with J. Specifically, Janet Caudillo, who

                                  24   interviewed J., testified that J. told Caudillo that J. recanted because J.’s mother did not believe J.

                                  25   Ans. Exh. B at 222. Additionally, Mary Robinson, a Deputy District Attorney, testified that J.’s

                                  26   mother told Robinson that J. and N. had been pressured to make their statements. Id. at 255–56.

                                  27   Officer Perez also testified that J.’s mother had told J. that J.’s mother did not believe J. Id. at 540

                                  28                                                      17
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 18 of 31




                                   1          In addition, Petitioner himself pressured J. to recant her testimony. Specifically, in jail calls

                                   2   that were recorded and were played for the jury during trial, Petitioner called his girlfriend, J.’s

                                   3   mother, from jail, and told her that J. and N. needed to recant their allegations. Id. at 473.

                                   4   Following Petitioner’s conduct in pressuring J. to recant her testimony, the jury found Petitioner

                                   5   guilty of attempting to dissuade a witness. Cortez, 2016 WL 6962539, at *5. Despite the efforts of

                                   6   J.’s mom and Petitioner to pressure J. to recant her testimony, J. later confirmed that she was

                                   7   initially telling the truth. See Ans. Exh. B at 118–54 (testimony of J. regarding Petitioner’s sexual

                                   8   abuse of her).

                                   9          Petitioner further asserts that the testimony and out-of-court statements of N., who was five

                                  10   years old at the time of trial, were inconsistent. Pet’n at m-5. However, N.’s testimony and out-of-

                                  11   court statements were consistent with each other as well as the testimony of several other

                                  12   witnesses. See Ans. Exh. B. at 357–59 (N.’s testimony at trial that Petitioner touched her); id. at
Northern District of California
 United States District Court




                                  13   326–31(testimony of N.’s dad regarding when N. told her parents that Petitioner touched her); id.

                                  14   at 387–90 (testimony of N.’s mom regarding when N. told her parents that Petitioner touched her);

                                  15   id. at 568 (testimony of Officer Perez regarding touching of N.). Thus, the testimony of N., J., and

                                  16   several other witnesses constituted critical evidence against Petitioner even without Petitioner’s

                                  17   confession.

                                  18          In contending that the involuntariness of Petitioner’s confession is grounds for this Court

                                  19   to grant habeas relief to Petitioner, Petitioner relies on Campos v. Stone, a decision from another

                                  20   court in this district that granted habeas relief based on the erroneous admission of petitioner’s

                                  21   involuntary confession. 201 F. Supp. 3d 1083 (N.D. Cal. 2016). The Court concludes that Campos

                                  22   is distinguishable. In Campos, there was only one victim. Id. at 1087. Moreover, without

                                  23   petitioner’s confession, “the evidence against [petitioner] was otherwise weak.” Id. at 1099.

                                  24   “[W]ithout [petitioner’s] statement, the only evidence against [petitioner] consisted of [the

                                  25   victim’s] uncorroborated statements, which were inconsistent and contradicted by other evidence.”

                                  26   Id. Moreover, the jury “clearly discredited some of [the victim’s] statements, as demonstrated by”

                                  27   petitioner’s acquittal on six of the seven offenses with which he was charged. Id.

                                  28                                                     18
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 19 of 31




                                   1          By contrast, in the instant case, the evidence against Petitioner included not only his

                                   2   confession but also the testimony and statements of the two victims, N. and J., the latter of whom

                                   3   testified regarding multiple sexual offenses that Petitioner committed against her, and the

                                   4   corroborating testimony of several other witnesses. See, e.g., Ans. Exh. B. at 118–54 (testimony of

                                   5   J. regarding Petitioner’s sexual abuse of her); 326–31 (testimony of N.’s dad regarding when N.

                                   6   told her parents that Petitioner touched her); id. at 387–90 (testimony of N.’s mom regarding when

                                   7   N. told her parents that Petitioner touched her); id. at 357–59 (testimony of N. about Petitioner

                                   8   touching her); id. at 541 (testimony of Officer Perez about J.’s allegations). Based on this

                                   9   evidence, Petitioner was convicted of all eight counts with which he was charged. Cortez, 2016

                                  10   WL 6962539, at *5. In light of the extensive evidence of Petitioner’s guilt, the Court does not have

                                  11   “grave doubt” that any erroneous admission of Petitioner’s confession had “substantial and

                                  12   injurious effect or influence in determining the jury’s verdict.” Davis, 135 S. Ct. at 2197–98
Northern District of California
 United States District Court




                                  13   (quotation omitted). Thus, Petitioner is not entitled to habeas relief on this claim.

                                  14      B. Instructing the Jury that Consent is Not a Defense to Forcible Lewd Act
                                  15          Petitioner next asserts that the trial court erred in instructing the jury that consent is not a

                                  16   defense to the force element of forcible lewd or lascivious acts in violation of California Penal

                                  17   Code § 288(b)(1). Pet’n at m-5 to m-6. Petitioner contends that the trial court’s instruction

                                  18   prevented the jury from deciding a fact necessary to prove the force element of the offense and

                                  19   thus violated Petitioner’s Sixth Amendment right to jury trial. Id.

                                  20          On this issue, the state appellate court concluded that the trial court did not err in

                                  21   instructing the jury that “[i]t is not a defense that the child may have consented to the act.” Cortez,

                                  22   2016 WL 6962539, at *17. In coming to this conclusion, the state appellate court relied on the

                                  23   California Supreme Court’s decision in People v. Soto, which held that “the victim’s consent is not

                                  24   a defense to the crime of lewd acts on a child under age 14 under any circumstances.” 51 Cal. 4th

                                  25   229, 233 (2011). In the instant case, both N. and J. were under fourteen years old at the time of the

                                  26   crimes. Cortez, 2016 WL 6962539, at *1. Specifically, N. was 4 years old when Petitioner

                                  27   allegedly molested her, and J. was between 8 and 11 years old when Petitioner allegedly molested

                                  28                                                      19
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 20 of 31




                                   1   her. Id.

                                   2              Respondent contends that Petitioner is not entitled to habeas relief on this claim because

                                   3   this issue presents a state law question which cannot be challenged on federal habeas review. Ans.

                                   4   at 14–15. For the reasons explained below, the Court agrees.

                                   5              “[I]t is not the province of a federal habeas court to reexamine state-court determinations

                                   6   on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). The United States

                                   7   Supreme Court has “repeatedly held that a state court’s interpretation of state law, including one

                                   8   announced on direct appeal of the challenged conviction, binds a federal court sitting in habeas

                                   9   corpus.” Bradshaw v. Richey, 546 U.S. 74, 76 (2005). Accordingly, a federal court cannot depart

                                  10   from a state court’s determination of the elements of a state offense. See Hicks v. Feiock, 485 U.S.

                                  11   624, 629 (1988) (rejecting argument that the state supreme court erred in determining the elements

                                  12   of the offense because a federal court is “not at liberty to depart from the state appellate court’s
Northern District of California
 United States District Court




                                  13   resolution of . . . issues of state law”); Stanton v. Benzler, 146 F.3d 726, 728 (9th Cir. 1988)

                                  14   (concluding that a state court’s determination on the elements of an offense “is not open to

                                  15   challenge on habeas review”); see also Jackson v. Virginia, 443 U.S. 307, 324 n.16 (1979) (stating

                                  16   that federal courts should avoid “intrusions upon the power of the States to define criminal

                                  17   offenses”).

                                  18              In this claim, Petitioner contends that the trial court erred in instructing the jury that

                                  19   consent is not a defense to the force element of forcible lewd or lascivious acts. Pet’n at m-5 to m-

                                  20   6. Because Petitioner asserts that consent is not a defense to the force element of forcible lewd or

                                  21   lascivious acts, Petitioner’s claim raises the issue of what a state offense’s elements are. A state

                                  22   court’s determination of the elements of a state offense is a state law issue that cannot be

                                  23   challenged on federal habeas review. See Stanton, 146 F.3d at 728 (concluding that a state court’s

                                  24   determination on the elements of an offense “is not open to challenge on habeas review”). Thus,

                                  25   this Court cannot consider Petitioner’s claim on federal habeas review.

                                  26              Even if this Court could consider Petitioner’s claim on federal habeas review, the state

                                  27   appellate court correctly concluded that Petitioner’s claim was foreclosed by state law. The

                                  28                                                         20
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 21 of 31




                                   1   California Supreme Court has explicitly held that “the victim’s consent is not a defense to the

                                   2   crime of lewd acts on a child under age 14 under any circumstances.” Soto, 51 Cal. 4th at 233.

                                   3   Accordingly, even Petitioner conceded that his claim was foreclosed by state law. In his appeal at

                                   4   the state appellate court, Petitioner “acknowledge[d] that the California Supreme Court upheld this

                                   5   rule in People v. Soto,” but Petitioner “argue[d] that case was wrongly decided.” Cortez, 2016 WL

                                   6   6962539, at *17. Therefore, Petitioner is not entitled to habeas relief on this claim.

                                   7      C. Instructing the Jury that Whether Petitioner Intended to Cause a Witness to Tell the
                                             Truth Was Immaterial to His Guilt
                                   8
                                              Petitioner next asserts that the trial court erred in instructing the jury that whether
                                   9
                                       Petitioner intended to cause a witness to tell the truth was immaterial to his guilt for attempting to
                                  10
                                       dissuade a witness or victim in violation of California Penal Code § 136.1(a)(2). Pet’n at m-6.
                                  11
                                       Petitioner contends that the trial court’s jury instruction, which the trial court gave in response to a
                                  12
Northern District of California




                                       jury question, violated Petitioner’s Sixth Amendment right to a jury trial. Id.
 United States District Court




                                  13
                                              On this issue, the state appellate court concluded that Petitioner “forfeited this claim by
                                  14
                                       stipulating to the trial court’s response” to the jury’s question. Cortez, 2016 WL 6962539, at *20.
                                  15
                                       The state appellate court then concluded that “nothing in the trial court’s response misstated the
                                  16
                                       law.” Id. The state appellate court thus concluded that Petitioner’s claim was without merit. Id. at
                                  17
                                       *21.
                                  18
                                              Respondent contends that the state appellate court’s decision rested on Petitioner’s
                                  19
                                       forfeiture of this claim, which is an adequate and independent state ground. Ans. at 15–17. For the
                                  20
                                       reasons explained below, the Court agrees.
                                  21
                                              A federal court will not review substantive questions of federal law decided by a state court
                                  22
                                       if the decision also rests on a state law ground that is independent of the federal question and
                                  23
                                       adequate to support the judgment. Coleman v. Thompson, 501 U.S. 722, 729–30 (1991). In federal
                                  24
                                       habeas cases, the “adequate and independent state ground” doctrine is a matter of comity and
                                  25
                                       federalism. Id. A petitioner can avoid a procedural bar only if he “can demonstrate cause for the
                                  26
                                       default and actual prejudice as a result of the alleged violation of federal law, or demonstrate that
                                  27

                                  28                                                      21
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 22 of 31




                                   1   failure to consider the claims will result in a fundamental miscarriage of justice.” Id. at 750.

                                   2          In the instant case, the state appellate court concluded that Petitioner had forfeited this

                                   3   claim because Petitioner stipulated to the jury instruction:

                                   4          As an initial matter, we note that Cortez forfeited this claim by stipulating to the
                                              trial court's response. (People v. Harris (2008) 43 Cal.4th 1269, 1317 [defendant
                                   5          waived claim by specifically agreeing to trial court's handling of jury question];
                                   6          People v. Rogers, supra, 39 Cal.4th at p. 877 [counsel's acquiescence to court's
                                              response to jury question forfeited claim on appeal].)
                                   7
                                       Cortez, 2016 WL 6962539, at *20. Because the state appellate court relied on Petitioner’s
                                   8
                                       forfeiture to reject this claim, this Court must not review this claim if Petitioner’s forfeiture
                                   9
                                       constitutes an adequate and independent state ground.
                                  10
                                              For a state court rule to be adequate, the rule must be firmly established and regularly
                                  11
                                       followed. Walker v. Martin, 562 U.S. 307, 316 (2011). A state court may be found inadequate
                                  12
Northern District of California




                                       when “discretion has been exercised to impose novel and unforeseeable requirements without fair
 United States District Court




                                  13
                                       or substantial support in prior state law.” Id. at 320 (quotation omitted).
                                  14
                                              The United States Supreme Court and the Ninth Circuit have recognized that California’s
                                  15
                                       contemporaneous objection rule is an adequate and independent state ground sufficient to bar the
                                  16
                                       review of claims by a federal court. See, e.g., Ylst v. Nunnemaker, 501 U.S. 797, 799, 805–06
                                  17
                                       (1991) (concluding that claim was procedurally barred where petitioner failed to object below);
                                  18
                                       Davis v. Woodford, 384 F.3d 628, 653–54 (9th Cir. 2004) (same). Specifically, the Ninth Circuit
                                  19
                                       has held that failure to contemporaneously object to a jury instruction can constitute an
                                  20
                                       independent and adequate state ground. See Paulino v. Castro, 371 F.3d 1083, 1092–93 (9th Cir.
                                  21
                                       2004) (concluding that defense counsel’s failure to contemporaneously object to the challenged
                                  22
                                       jury instruction, as required by “California’s contemporary-objection rule,” was an adequate and
                                  23
                                       independent ground that barred consideration of petitioner’s objection to the jury instruction).
                                  24
                                              Petitioner contends that there are not adequate state grounds here because California law
                                  25
                                       holds that a reviewing court may exercise discretionary authority to review non-evidentiary claims
                                  26
                                       on the merits, even without an objection having been made. Tr. at 9. However, the United States
                                  27

                                  28                                                      22
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 23 of 31




                                   1   Supreme Court has held that a state court rule can be adequate even if it is discretionary. Walker,

                                   2   562 U.S. at 316 (holding that a “discretionary state procedural rule” can “serve as an adequate

                                   3   ground to bar federal habeas review”) (quotation omitted). Because even a discretionary rule may

                                   4   be an adequate ground, and both the United States Supreme Court and the Ninth Circuit have held

                                   5   that California’s contemporaneous objection rule is an adequate ground, the Court concludes that

                                   6   Petitioner’s failure to object to the jury instruction is an adequate and independent state ground for

                                   7   the state appellate court’s decision.

                                   8           To overcome procedural default, a petitioner must establish either: (1) cause for the

                                   9   default, and prejudice as a result of the alleged violation of federal law, or (2) that failure to

                                  10   consider the defaulted claims will result in a “fundamental miscarriage of justice.” Coleman, 501

                                  11   U.S. at 750. In the instant case, Petitioner has done neither. Indeed, neither the Petition nor the

                                  12   Traverse address whether Petitioner could overcome procedural default. Because Petitioner’s
Northern District of California
 United States District Court




                                  13   claim is procedurally barred, the Court must disregard it.

                                  14           Even if this claim were not procedurally barred, this claim presents a state law question

                                  15   which cannot be challenged on federal habeas review. As explained above, supra Section III(B), a

                                  16   federal court cannot depart from a state court’s determination of the elements of a state offense.

                                  17   See Hicks, 485 U.S. at 629 (concluding that a federal court is “not at liberty to depart from the

                                  18   state appellate court’s resolution of . . . issues of state law”); Stanton, 146 F.3d at 728 (concluding

                                  19   that a state court’s determination on the elements of an offense “is not open to challenge on habeas

                                  20   review”). In this claim, Petitioner challenges the state appellate court’s conclusion as to the

                                  21   elements of the state offense of attempting to dissuade a witness or victim. Pet’n at m-6. This

                                  22   Court cannot depart from the state appellate court’s determination of that state law issue. Thus,

                                  23   Petitioner is not entitled to habeas relief on this claim.

                                  24       D. Misjoinder of the Offenses Involving J. and the Offense Involving N.
                                  25           Petitioner contends that the trial court erred in joining the six offenses involving J. with the

                                  26   one offense involving N. because the case concerning J. was far more inflammatory than the case

                                  27   involving N. Pet’n at m-6 to m-7. Petitioner asserts that the misjoinder of the offenses involving J.

                                  28                                                      23
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 24 of 31




                                   1   and the offense involving N. violated his Fourteenth Amendment right to a fair trial. Id.

                                   2           On this claim, the state appellate court concluded that “joinder of the charges did not

                                   3   violate [Petitioner’s] right to a fair trial.” Cortez, 2016 WL 6962539, at *13. Petitioner contends

                                   4   that the state appellate court’s ruling that joinder of the charges did not violate Petitioner’s right to

                                   5   a fair trial was an unreasonable application of clearly established Supreme Court law as set forth in

                                   6   United States v. Lane, 474 U.S. 438 (1986). Pet’n at m-7.

                                   7           However, there is no clearly established United States Supreme Court law on this issue.

                                   8   Petitioner relies upon Lane, where the United States Supreme Court stated in a footnote that

                                   9   misjoinder may rise to the level of a constitutional violation “if it results in prejudice so great as to

                                  10   deny a defendant his Fifth Amendment right to a fair trial.” Lane, 474 U.S. at 446 n.8. However,

                                  11   the Ninth Circuit has repeatedly held that the Lane footnote “is dicta” because “Lane dealt with the

                                  12   joinder of standards under Federal Rules of Criminal Procedure 8 and 52” and thus “no
Northern District of California
 United States District Court




                                  13   constitutional issue was before the Court.” Collins v. Runnels, 603 F.3d 1127, 1132 (9th Cir. 2010)

                                  14   (affirming denial of habeas relief where the petitioner relied on the Lane footnote); accord

                                  15   Martinez v. Yates, 585 F. App’x 460, 461 (9th Cir. 2014) (same). Because the Lane footnote is

                                  16   dicta, the Lane footnote does not constitute clearly established United States Supreme Court law.

                                  17   See Collins, 603 F.3d at 1132 (affirming denial of habeas relief because the Lane footnote was not

                                  18   clearly established United States Supreme Court law); Martinez, 585 F. App’x at 461 (“[W]e have

                                  19   held that this footnote in Lane does not qualify as clearly established federal law under federal

                                  20   habeas law”); see generally Cullen, 563 U.S. at 412 (stating that the only definitive source of

                                  21   clearly established federal law under 28 U.S.C. § 2254(d) is in the holdings, not the dicta, of the

                                  22   United States Supreme Court).

                                  23           Because there is no clearly established United States Supreme Court law on this issue, the

                                  24   state court’s denial of relief was not contrary to or an unreasonable application of clearly

                                  25   established United States Supreme Court law. See 28 U.S.C. § 2254(d)(1) (stating that a habeas

                                  26   petition may not be granted with respect to any claim that was adjudicated on the merits in state

                                  27   court unless the state court’s adjudication of the claim “resulted in a decision that was contrary to,

                                  28                                                      24
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                           Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 25 of 31




                                   1   or involved an unreasonable application of, clearly established Federal law, as determined by the

                                   2   Supreme Court of the United States”); see also Wright v. Van Patten, 552 U.S. 120, 126 (2008)

                                   3   (“[I]t cannot be said that a state court unreasonably applied clearly established Federal law” when

                                   4   United States Supreme Court precedent “give[s] no clear answer to the question presented.”)

                                   5   (internal quotation marks and alterations omitted).

                                   6           Accordingly, the Ninth Circuit has repeatedly held that there is no clearly established

                                   7   United States Supreme Court law on this issue and has thus denied federal habeas relief. See

                                   8   Collins, 603 F.3d at 1132 (affirming denial of claim for habeas relief based on misjoinder); see

                                   9   also Collins v. Uribe, 564 F. App’x 343 (9th Cir. 2014) (affirming denial of habeas relief where

                                  10   petitioner argued that trial court erred in failing to sever counts because “[t]he Supreme Court has

                                  11   never held that a trial court’s failure to provide separate trials on different charges implicates a

                                  12   defendant’s right to due process”); Martinez, 585 F. App’x at 461 (9th Cir. 2014) (affirming denial
Northern District of California
 United States District Court




                                  13   of habeas relief because “there is no clearly established Supreme Court precedent dictating when a

                                  14   trial in state court must be severed”); Hollie v. Hedgpeth, 456 F. App’x 685, 685 (9th Cir. 2011)

                                  15   (affirming denial of habeas relief where petitioner argued that trial court erred in failing to sever

                                  16   counts because “[t]he Supreme Court has never held that a trial court’s failure to provide separate

                                  17   trials on different charges implicates a defendant’s right to due process”). Thus, Petitioner is not

                                  18   entitled to habeas relief on this claim.1

                                  19        E. Admission of N.’s Out-of-Court Statements
                                  20           Petitioner contends that the trial court erred in admitting N.’s out-of-court responses to

                                  21

                                  22   1
                                        In the Petition, Petitioner also relies on Bean v. Calderon, 163 F.3d 1073, 1077 (9th Cir. 1998). In
                                  23   that case, the Ninth Circuit held that the joinder of two indictments deprived the petitioner of a fair
                                       trial. Id. at 1083. However, that case was distinct from the instant case because the habeas petition
                                  24   in Bean was filed before the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
                                       was enacted. See Bean, 163 F.3d at 1077 (“Because Bean filed his habeas petition before the
                                  25   enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA’), the
                                       provisions of the AEDPA do not apply to this case.”). Thus, unlike Petitioner in the instant case,
                                  26   the petitioner in Bean was not required to show that the state court’s adjudication of the claim was
                                       contrary to or involved an unreasonable application of clearly established United States Supreme
                                  27   Court law. See 28 U.S.C. § 2254(d)(1). As stated above, Petitioner in the instant case cannot
                                       satisfy the AEDPA standard.
                                  28                                                       25
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 26 of 31




                                   1   police questions because N lacked competence to testify at the time she made those statements due

                                   2   to N.’s age. Pet’n at m-7 to m-19. N. was four years old at the time N. made her out-of-court

                                   3   statements and five years old at the time of trial. Cortez, 2016 WL 6962539, at *1. Petitioner

                                   4   asserts that the admission of N.’s out-of-court statements violated Petitioner’s Fourteenth

                                   5   Amendment right to due process and Sixth Amendment right to confrontation of the witnesses

                                   6   against him. Id. at m-7.

                                   7          On this claim, the state appellate concluded that admission of N.’s out-of-court statements

                                   8   did not violate Petitioner’s constitutional rights. Cortez, 2016 WL 6962539, at *9. Below, the

                                   9   Court considers in turn: (1) the Sixth Amendment’s Confrontation Clause; and (2) the Fourteenth

                                  10   Amendment’s Due Process Clause.

                                  11          1. The Sixth Amendment’s Confrontation Clause
                                  12          The Confrontation Clause of the Sixth Amendment provides that in criminal cases the
Northern District of California
 United States District Court




                                  13   accused has the right to “be confronted with witnesses against him.” U.S. Const. amend. VI. The

                                  14   federal confrontation right applies to the states through the Fourteenth Amendment. Pointer v.

                                  15   Texas, 380 U.S. 400, 403 (1965). A primary interest secured by the Confrontation Clause is the

                                  16   right of cross-examination. See Davis v. Alaska, 415 U.S. 308, 315–16 (1974).

                                  17          The Confrontation Clause applies to all “testimonial” statements. See Crawford v.

                                  18   Washington, 541 U.S. 36, 50–51 (2004). “Testimony. . . is typically a solemn declaration or

                                  19   affirmation made for the purpose of establishing or proving some fact.” Id. at 51 (citations and

                                  20   quotation marks omitted). The Confrontation Clause applies to testimonial hearsay, which are out-

                                  21   of-court statements introduced at trial, regardless of the admissibility of the statements under state

                                  22   laws of evidence. Id. at 50–51. Out-of-court statements by witnesses that are testimonial hearsay

                                  23   are barred under the Confrontation Clause unless: (1) the witnesses are unavailable, and (2) the

                                  24   defendants had a prior opportunity to cross-examine the witnesses. Id. at 59.

                                  25          However, the United States Supreme Court has explicitly stated that “when the declarant

                                  26   appears for cross-examination at trial, the Confrontation Clause places no constraints at all on the

                                  27   use of his prior testimonial statements.” Id. at 59 n.9; see also California v. Green, 399 U.S. 149,

                                  28                                                     26
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 27 of 31




                                   1   158 (1970) (“[T]he Confrontation Clause is not violated by admitting a declarant’s out-of-court

                                   2   statements, as long as the declarant is testifying as a witness and subject to full and effective cross-

                                   3   examination.”). The Confrontation Clause “does not bar admission of a statement so long as the

                                   4   declarant is present at trial to defend or explain it.” Crawford, 541 U.S. at 59 n.9; Green, 399 U.S.

                                   5   at 158 (“[I]f the declarant is present and testifying at trial, the out-of-court statement for all

                                   6   practical purposes regains most of the lost protections” provided by confrontation).

                                   7           In the instant case, N. testified at trial and was subject to cross-examination by Petitioner.

                                   8   See Ans. Exh. B at 11–22 (cross-examination of N. at trial by Petitioner’s counsel). Accordingly,

                                   9   admission of N.’s hearsay statements did not violate the Confrontation Clause. See Crawford, 541

                                  10   U.S. at 59 n.9 (holding that the Confrontation Clause does not bar the admission of testimonial

                                  11   hearsay when the declarant appears at trial and is subject to cross-examination); Green, 399 U.S.

                                  12   at 158 (same); see also Cunningham v. Grounds, 2013 WL 215283, at *3 (N.D. Cal. May 16,
Northern District of California
 United States District Court




                                  13   2013) (denying habeas relief to petitioner who claimed that improper admission of child victim’s

                                  14   prior statements violated the Confrontation Clause where child victim testified in court). Because

                                  15   N. testified in person at trial and was subject to cross-examination by Petitioner, the Confrontation

                                  16   Clause does not bar the admission of N.’s out-of-court statements.

                                  17           2. The Fourteenth Amendment’s Due Process Clause
                                  18           The admission of evidence is not subject to federal habeas review unless a specific

                                  19   constitutional guarantee is violated or the error is of such magnitude that the result is a denial of

                                  20   the fundamentally fair trial guaranteed by due process. See Colley v. Sumner, 784 F.2d 984, 990

                                  21   (9th Cir. 1986) (stating that habeas relief could not be granted based on the erroneous admission of

                                  22   evidence “unless admission of the testimony was arbitrary or fundamentally unfair”). Petitioner's

                                  23   entitlement to habeas relief on this ground does not turn on whether a state evidentiary law has

                                  24   been violated, but whether the admission of the evidence “so infected the entire trial that the

                                  25   resulting conviction violates due process.” McGuire, 502 U.S. at 72. A failure to comply with state

                                  26   rules of evidence is neither a necessary nor a sufficient basis for granting federal habeas relief on

                                  27   due process grounds. See Henry v. Kernan, 197 F.3d 1021, 1031 (9th Cir. 1999) (“Even where it

                                  28                                                       27
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 28 of 31




                                   1   appears that evidence was erroneously admitted, a federal court will interfere only if it appears that

                                   2   its admission violated fundamental due process and the right to a fair trial.”).

                                   3           In the instant case, Petitioner has not demonstrated that admission of N.’s out-of-court

                                   4   statements was fundamentally unfair. N.’s out-of-court statements were consistent with N.’s

                                   5   testimony at trial. See Ans. Exh. B. at 357–59 (N.’s testimony at trial that Petitioner touched her).

                                   6   In addition, Officer Perez, who interviewed N.; Maria, who is N.’s mom; and David, who is N.’s

                                   7   dad, corroborated N.’s out-of-court statements in their testimony at trial. See Ans. Exh. B at 326–

                                   8   31 (testimony of N.’s dad regarding when N. told her parents that Petitioner touched her); id. at

                                   9   387–90 (testimony of N.’s mom regarding when N. told her parents that Petitioner touched her);

                                  10   id. at 568 (testimony of Officer Perez regarding touching of N.).

                                  11           Finally, the jury was given California Criminal Jury Instruction 1190, which instructs that a

                                  12   determination of guilt regarding sexual assault crimes does not require the victim's testimony to be
Northern District of California
 United States District Court




                                  13   corroborated by other evidence, including the victim’s out of court statements. See Ans. Exh. A at

                                  14   487 (jury instruction stating that “[c]onviction of a sexual assault crime may be based on the

                                  15   testimony of a complaining witness alone”). Thus, Petitioner has failed to show that admission of

                                  16   N.’s out-of-court statements so infected the entire trial that the resulting conviction violates the

                                  17   Due Process Clause. Accordingly, Petitioner is not entitled to habeas relief on this claim.

                                  18       F. Failure to Instruct the Jury on Lesser Included Offenses
                                  19           Petitioner contends that the trial court erred in failing to instruct the jury that: (1) unlawful

                                  20   sexual intercourse with a minor who is more than three years younger than the defendant is a

                                  21   lesser included offense of aggravated sexual assault through rape, and (2) unlawful sexual

                                  22   penetration with a minor who is more than three years younger than the defendant is a lesser

                                  23   included offense of aggravated sexual assault. Pet’n at m-19 to m-20. Petitioner contends that the

                                  24   trial court’s failure to instruct the jury on these lesser included offenses violated Petitioner’s

                                  25   Fourteenth Amendment right to due process and Sixth Amendment right to a jury trial. Id.

                                  26           On this issue, the state appellate court concluded that, “even assuming the court should

                                  27   have instructed the jury on the lesser included offenses, the failure to do so was harmless because

                                  28                                                      28
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 29 of 31




                                   1   it is not reasonably probable the jury would have found favorably for [Petitioner] on the charged

                                   2   counts.” Cortez, 2016 WL 6962539, at *17–*19. Petitioner contends that the state appellate court’s

                                   3   determination that the error was harmless was an unreasonable application of clearly established

                                   4   United States Supreme Court law as set forth in Keeble v. United States, 412 U.S. 205 (1973);

                                   5   Beck v. Alabama, 447 U.S. 625 (1980); and In re Winship, 397 U.S. 358 (1970). Pet’n at m-19 to

                                   6   m-20.

                                   7           However, Beck, Keeble, and Winship do not apply to the instant circumstances. In Beck, the

                                   8   United States Supreme Court held that a defendant may be entitled to lesser included offense

                                   9   instructions in a capital case. 447 U.S. at 638. However, the United States Supreme Court

                                  10   explicitly declined to extend its holding to non-capital cases. Id. at 638 n.14. Specifically, the

                                  11   United States Supreme Court stated: “[W]e need not and do decide whether the Due Process

                                  12   Clause would require the giving of [lesser included offense] instructions in a noncapital case.” Id.
Northern District of California
 United States District Court




                                  13   at 638 n.14. Similarly, in Keeble, the United States Supreme Court declined to recognize a right to

                                  14   lesser included offense instructions in non-capital cases. Specifically, the United States Supreme

                                  15   Court stated: “[W]e have never explicitly held that the Due Process Clause of the Fifth

                                  16   Amendment guarantees the right of a defendant to have the jury instructed on a lesser included

                                  17   offense.” 412 U.S. at 213. Additionally, Winship held that “the Due Process Clause protects the

                                  18   accused against conviction except upon proof beyond a reasonable doubt of every fact necessary

                                  19   to constitute the crime with which he is charged.” 397 U.S. at 363–64. However, Winship never

                                  20   mentioned lesser included offense instructions at all. Accordingly, the Court concludes that Beck,

                                  21   Keeble, and Winship did not clearly establish the right of a defendant in a non-capital case to lesser

                                  22   included offense instructions.

                                  23           Because there is no clearly established United States Supreme Court authority that requires

                                  24   lesser included offense instructions, the state appellate court’s decision was not contrary to or an

                                  25   unreasonable application of clearly established United States Supreme Court law. See 28 U.S.C. §

                                  26   2254(d)(1) (stating that a habeas petition may not be granted with respect to any claim that was

                                  27   adjudicated on the merits in state court unless the state court’s adjudication of the claim “resulted

                                  28                                                     29
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 30 of 31




                                   1   in a decision that was contrary to, or involved an unreasonable application of, clearly established

                                   2   Federal law, as determined by the Supreme Court of the United States”); see also Wright, 552 U.S.

                                   3   at 126 (“[I]t cannot be said that a state court unreasonably applied clearly established Federal law”

                                   4   when United States Supreme Court precedent “give[s] no clear answer to the question presented.”)

                                   5   (internal quotation marks and alterations omitted). Accordingly, Petitioner is not entitled to habeas

                                   6   relief on this claim.

                                   7         G. Cumulative Error
                                   8            Finally, Petitioner contends that the cumulative effect of the prejudice from all the errors

                                   9   violated Petitioner’s Fourteenth Amendment right to due process and a fair trial. Pet’n at m-21.

                                  10   Respondent contends that the state appellate court reasonably concluded that there were no errors,

                                  11   so there was no prejudice to cumulate. Ans. at 23.

                                  12            In some cases, although no single existing constitutional error is sufficiently prejudicial to
Northern District of California
 United States District Court




                                  13   warrant reversal, the cumulative effect of several constitutional errors may still prejudice a

                                  14   defendant so much that his conviction must be overturned. See Alcala v. Woodford, 334 F.3d 862,

                                  15   893–95 (9th Cir. 2003) (considering whether the cumulative effect of multiple constitutional errors

                                  16   in the defendant’s case had a “substantial and injurious effect” on the jury’s verdict) (quoting

                                  17   Coleman, 525 U.S. at 145). Where there is no single existing constitutional error, however, there is

                                  18   nothing to accumulate to the level of a constitutional violation. See Mancuso v. Olivarez, 292 F.3d

                                  19   939, 957 (9th Cir. 2002), overruled on other grounds as recognized by United States v. Chandler,

                                  20   658 F. App’x 841 (9th Cir. 2016) (“Because there is no single constitutional error in this case,

                                  21   there is nothing to accumulate to a level of a constitutional violation.”). Here, Petitioner has failed

                                  22   to establish any constitutional error. See Sections III(A)–(F), supra. Accordingly, there are no

                                  23   errors to aggregate. Thus, Petitioner is not entitled to habeas relief on his cumulative error claim.

                                  24   IV.      CONCLUSION
                                  25            The petition for a writ of habeas corpus is DENIED.

                                  26            Petitioner has not shown “that jurists of reason would find it debatable whether the petition

                                  27   states a valid claim of the denial of a constitutional right [or] that jurists of reason would find it

                                  28                                                      30
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                                         Case 5:18-cv-02969-LHK Document 23 Filed 08/25/21 Page 31 of 31




                                   1   debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

                                   2   U.S. 473, 484 (2000). Accordingly, a certificate of appealability is DENIED.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: August 25, 2021

                                   6                                                   ______________________________________
                                                                                       LUCY H. KOH
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    31
                                       Case No. 18-CV-02969-LHK
                                       ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
